                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION
                          CIVIL ACTION NO. ______________

                                     )
  4318 MEDICAL PARK DRIVE, LLC;      )
  and SSS HOLDINGS, LLC,             )
                                     )
                         Plaintiffs, )                         COMPLAINT
                                     )                   (JURY TRIAL DEMANDED)
  v.                                 )
                                     )
  SELECTIVE INSURANCE COMPANY        )
  OF AMERICA,                        )
                                     )
                        Defendant. )



       NOW COMES Plaintiffs 4318 Medical Park Drive, LLC (“Medical Park”) and SSS

Holdings, LLC (“SSS Holdings”) (collectively, “Plaintiffs”), by and through undersigned counsel,

to complain of the Defendant by alleging and saying as follows:

                                            PARTIES

       1.      Plaintiff Medical Park is a company existing under the laws of the State of North

Carolina with its principal place of business in Raleigh, North Carolina.

       2.      Plaintiff SSS Holdings is a company existing under the laws of the State of North

Carolina with its principal place of business in Mooresville, North Carolina.

       3.      At all times relevant hereto, Plaintiffs owned and operated the Marketplace at

Perimeter Park Shopping Center, located at 10970 Chapel Hill Road, Morrisville, NC 27560 (the

“Property”).

       4.      Defendant Selective Insurance Company of America (“Defendant Selective”) is a

company existing under the laws of the State of New Jersey, with its principal place of business in




            Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 1 of 13
Branchville, New Jersey. At all times relevant to this Complaint, Defendant Selective was

transacting substantial business in North Carolina.

                                   JURISDICTION & VENUE

       5.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as there

is complete diversity of citizenship, and the amount in controversy exceeds the sum of $75,000.00,

exclusive of interest and costs.

       6.      The Defendant is subject to personal jurisdiction in this District.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events, acts, or omissions giving rise to the underlying claim and questions

surrounding coverage under the policy of insurance at issue occurred there.

                                   FACTUAL ALLEGATIONS

       8.      On or about September 25, 2020, a severe weather system moved through the

Raleigh area. The line of thunderstorms produced large hail, damaging property in its path. The

Property experienced hail damage as a result of these storms.

       9.      Thereafter, Plaintiffs made a claim for damages including, among other things,

damage to the roofing structure and HVAC unit, which was assigned Claim No. #22177654 (the

“Claim”).

       10.     At all times relevant to this Complaint, the Property was insured by Defendant

Selective under a Selective Commercial Insurance Policy, Policy No. S 219337304 (hereinafter

the “Policy”) (Exhibit A).

       11.     Pursuant to the Business and Personal Property Coverage Form, Defendant

Selective “will pay for direct physical loss of or damage to Covered Property at the premises




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 2 of 13
described in the Declarations caused by or resulting from any Covered Cause of Loss.” Exhibit A

at p. 55 (emphasis added).

       12.     The Property is a “Covered Property” under the Policy Declarations.

       13.     Hail damage to the Property and its roofing structure is a Covered Causes of Loss

under the Policy.

       14.     Plaintiffs timely paid all premiums for the Policy, and the Policy was in full force

and effect on September 25, 2020.

       15.     In connection with the hail claim, Plaintiffs retained Michael Lindhurst (“Mr.

Lindhurst”) of C3 Group, Inc. (“C3 Group”) as their public adjuster and Will Jordan (“Mr. Jordan)

of Ready Roofing as their roof consultant to inspect the Property and to assist with adjustment of

the Claim.

       16.     On or around October 28, 2020, C3 Group conducted an inspection of the Property

and found damage to the roofing structure. C3 Group concluded that, given the roofing

components, total replacement was necessary to return the roofing structure to its pre-loss

condition.

       17.     C3 Group provided a repair estimate for the damage, which was shared with

Defendant. See Insured’s Letter dated May 5, 2021 (Exhibit B) at C3 Group Estimate. The

estimate indicates that the entire value of the Claim, including damage to the Property’s roof and

HVAC unit, had an actual cash value (ACV) of $511,777.03. Of that total, C3 Group estimated

that the damage to the roofing structure had an ACV of $353,493.03.

       18.     Defendant Selective retained Allan Kidd (“Mr. Kidd”) of HiMark Roof Consulting

(“HiMark”) and Andy Porth (“Mr. Porth”) of Clyde Nettles Consulting to inspect the Property and

to assist with adjustment of the Claim.




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 3 of 13
       19.     On January 7, 2021, a joint site inspection occurred to allow HiMark an opportunity

to inspect damage to the Property, and HiMark prepared a report concerning its observations

(Exhibit C).

       20.     The HiMark report indicates that there were voluminous indentations, physically

discernible through touch, in the roof that were caused by hail. Further inspection was performed—

a test cut of the membrane was conducted—which uncovered additional damage to the roofing

structure: breaks in the facer board and insulation.

       21.     That notwithstanding, the report subjectively concludes that the damage was

“inconsequential” and that it did not warrant roof replacement.

       22.     Damage to the underlayment of the roofing structure is not noted as an exclusion

to, or a limitation of, coverage.

       23.     The Policy is devoid of an endorsement that would waive coverage for cosmetic

damage.

       24.     Similarly, the Policy does not include a sufficiently limited definition of the terms

“loss” and/or “damage” to warrant exclusion based on an assessment of functionality.

       25.     Regardless, Selective has since denied Plaintiffs’ Claim regarding the damage to

the roofing structure, indicating that there is no direct physical “loss” to the Property’s roof.1 This

conclusion misapplies key Policy terms that require coverage where there is “damage” to the

Property, and denial based upon the damage being to an underlayment of the roof is unwarranted

and not based upon any language set forth in the Policy or its endorsements.

       26.     Both parties’ roofing consultants concluded that physical changes and damage

occurred to the roofing structure from hail impact.


1
 As of the filing date, adjustment of the Claim regarding the HVAC damage is ongoing, and the Parties
have agreed that this portion of the Claim is the subject of an ongoing Appraisal.



             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 4 of 13
        27.      On May 5, 2021, at Defendant Selective’s request, Plaintiffs prepared a Sworn

Statement in Proof of Loss (the “Sworn Proof of Loss”) (Exhibit B at Sworn Proof of Loss).

Supporting documentation was attached thereto, including the C3 Group’s estimate.

        28.      The Sworn Proof of Loss was submitted to Defendant Selective that same day. See

id.

        29.      Defendant Selective has not conducted further inspections, nor has it offered an

alternative cost to return the roofing structure to its pre-loss condition.

        30.      Despite continued efforts on Plaintiffs’ part to adjust the Claim, Defendant

Selective continues to deny coverage for damage to the roof caused by hail.

        31.      Defendant Selective has failed to make proper payment of the Claim or to do

anything further to adjust the Claim. Instead, Defendant has compelled the insured, the Plaintiffs,

to file the instant litigation.

        32.      Without payment of the Claim, and as a result of Defendant Selective’s delay tactics

and repeated, and unreasonable denials, Plaintiffs have incurred, and will continue to incur,

significant expenses, property depreciation, attorney’s fees, litigation costs, and other expenses

and damages.

        33.      At all times, Plaintiffs made themselves and the Property available to Defendant

Selective, its agents, and its representatives and fully cooperated with Defendant Selective, its

agents, and its representatives to inspect and investigate the damage caused by the hail.

        34.      Defendant Selective has failed to provide a reasonable basis for its failure to pay

the amounts set forth in Plaintiffs’ Sworn Proof of Loss or for its protracted investigation and

unreasonable positions taken in the adjustment of Plaintiffs’ Claim.




              Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 5 of 13
          35.     At all times throughout the investigation of the Claim, Plaintiffs complied as

promptly as possible with every request made by Defendant Selective for information regarding

the Claim and have otherwise fulfilled all conditions precedent and contractual obligations under

the Policy prior to the filing of this lawsuit.

          36.     Plaintiffs have done everything in their power to mitigate damages and to prevent

further damages as a result of the Property’s compromised roofs.

          37.     Plaintiffs repeatedly provided all information and documentation relevant to

Plaintiffs’ contention that full roof repairs are necessary and covered under the Policy. Such

information was not provided reasonable consideration by Defendant Selective. As such, Plaintiffs

continued to expend time, energy, and resources to provide estimates, reports, and further

information in support of the Claim. However, in reality, Defendant Selective had no interest in

reviewing new facts or information and did not in fact consider any additional documents or

information provided by Plaintiffs.

                                        FIRST CLAIM FOR RELIEF
                                            Breach of Contract

       38.        Plaintiffs reallege and incorporate the preceding allegations as if fully set forth

herein.

       39.        The Policy constitutes a contract between Plaintiffs and Defendant.

       40.        Defendant breached the Policy and purposefully attempted to deny Plaintiffs their

benefits under the Policy in that it:

                  a. Purposefully and repeatedly adhered to a baseless position as to the coverage

                     for the Claim, despite overwhelming evidence that physical changes and

                     damage occurred to the roofing structure from hail impacts;




                Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 6 of 13
               b. Acted intentionally in delaying the adjustment of Plaintiffs’ Claim, in taking

                   unreasonable positions as to the Claim, and in purposefully providing little to

                   no explanation for refusing to adjust the Claim, all to deny Plaintiffs their

                   benefits under the Policy;

               c. Repeatedly invited Plaintiffs to submit further evidence as to coverage for the

                   Claim, at their own expense, only to refuse to review such evidence or

                   incorporate it into the adjustment of the Claim;

               d. Repeatedly and baselessly alleged that the reports, estimates and other evidence

                   from Plaintiffs’ expert and its own expert had no substantive impact on

                   coverage and on the value of the Claim without any explanation or reasoning

                   as to why they had no substantive impact;

               e. Purposefully engaged in various delay tactics intended to frustrate Plaintiffs’

                   efforts to resolve the Claim, all in an attempt to pressure Plaintiffs into

                   foregoing seeking payment on the Loss, to deny Plaintiffs their benefits under

                   the Policy, and to force Plaintiffs to initiate this litigation to recover the amounts

                   owed under the Policy;

               f. Generally, refused to pay the Claim when it was due under the Policy; and

               g. Otherwise breached the terms of the Policy, as Plaintiffs will demonstrate at

                   trial.

       41.     As a direct and proximate result of Defendant’s breach of the Policy, Plaintiffs have

been damaged in an amount in excess of this Court’s jurisdictional threshold of $25,000, and

Plaintiffs are further entitled to consequential and contractual damages as proven through

discovery and trial.




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 7 of 13
          42. Plaintiffs are entitled to prejudgment interest at the legal rate of 8%.

                                      SECOND CLAIM FOR RELIEF
                           Breach of the Covenant of Good Faith and Fair Dealing

          43.      Plaintiffs reallege and incorporate the preceding allegations as if fully set forth

herein.

          44.      Defendant’s conduct alleged herein was in bad faith and in violation of the covenant

of good faith and fair dealing implied by law into the Policy.

          45.      Defendant’s conduct, actions, omissions and refusals to timely and promptly adjust

and pay the Claim constitutes bad faith. A nonexclusive list of Defendant’s bad faith includes:

                a. Misrepresenting pertinent facts relating to coverage at issue, particularly regarding

                   coverage for the Claim;

                b. Failing to acknowledge and act reasonably promptly upon communications with

                   respect to the Claim;

                c. Purposefully and repeatedly adhering to a baseless position as to coverage for the

                   Claim, specifically regarding the scope of coverage, despite overwhelming

                   evidence that physical changes and damage occurred to the roofing structure from

                   hail impact and that the Claim was covered and worth over $400,000.00;

                d. Failing to acknowledge and act reasonably promptly upon evidence from

                   Defendant’s own expert concerning damage to the roofing structure;

                e. Repeatedly inviting and requesting Plaintiffs to spend their time and money

                   gathering estimates, reports, and other evidence for coverage of the Claim, only to

                   completely ignore such evidence and continue to deny the Claim;

                f. Refusing to provide reasonably prompt and clear communications as to why

                   Plaintiffs’ estimates, reports, and evidence did not support coverage for the Claim;




                Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 8 of 13
                g. Failing to conduct a reasonable investigation of the Claim;

                h. Purposefully engaging in numerous delay tactics in order to pressure Plaintiffs to

                   forego pursuing full payment of the Claim and eventually forcing Plaintiffs to

                   initiate this lawsuit in order to recover the amount that is owed on the Claim;

                i. Failing to act in good faith to effectuate prompt, fair, and equitable settlement of

                   the Claim, despite liability under the Policy being reasonably clear;

                j. Misusing its power and authority in such a way to be tantamount to outrageous

                   conduct; and

                k. As will otherwise be shown through discovery and trial.

          46.      As a proximate result of Defendant’s breach of the covenant of good faith and fair

dealing, Plaintiffs have been damaged in an amount in excess of this Court’s jurisdictional

threshold of $25,000. Additionally, Plaintiffs are entitled to recover punitive damages from

Defendant for the above-described conduct, which was willful and wanton, in the maximum

amount permitted by law.

                                       THIRD CLAIM FOR RELIEF
                                     Unfair Claims Settlement Practices
                                   And Unfair & Deceptive Trade Practices

          47.      Plaintiffs reallege and incorporate the preceding allegations as if fully set forth

herein.

          48.      The conduct of Defendant constitutes unfair claims settlement practices that violate

one or more of the subparts of N.C.G.S. § 58-63-15(11), and Unfair & Deceptive Trade Practices

in violation of Chapter 75 of the North Carolina General Statutes, including, but not limited to:

                a. Misrepresenting pertinent facts or insurance policy provisions relating to the

                   coverage at issue;




                Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 9 of 13
b. Failing to acknowledge and act reasonably promptly upon communications with

     respect to claims arising under insurance policies;

c. Failing to adopt and implement reasonable standards for the prompt investigation

     of claims arising under insurance policies;

d. Refusing to pay claims without conducting a reasonable investigation based upon

     all available information;

e. Failing to affirm or deny coverage of claims within a reasonable time after proof-

     of-loss statements have been completed;

f. Not attempting in good faith to effectuate prompt, fair and equitable settlements of

     claims in which liability has become reasonably clear;

g. Compelling [the] insured to institute litigation to recover amounts due under an

     insurance policy by offering substantially less than the amount actually due to such

     insured;

h. Attempting to settle a claim for less than the amount to which a reasonable man

     would have believed he was entitled;

i.   Failing to promptly provide a reasonable explanation of the basis in the insurance

     policy in relation to the facts or applicable law for denial of a claim or for the offer

     of a compromise settlement;

j. Purposely failing to act in good faith to effectuate prompt, fair, and equitable

     settlement of the Claim in which liability had become reasonably clear based on the

     estimates, reports, and other evidence provided by Plaintiffs at the request and

     invitation of the Defendant;




Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 10 of 13
             k. Intentionally refusing to review or consider the significant amount of evidence

                regarding the extent of damage to the Property and the value of the Claim provided

                by Plaintiffs or to incorporate such evidence into its adjustment of the Claim,

                despite repeatedly and expressly informing Plaintiffs that it would do so;

             l. Ignoring the Sworn Proof of Loss Statement provided by the Plaintiffs and the

                detailed repair estimates provided contemporaneous and subsequent thereto;

             m. Failing to provide any explanation or communication to Plaintiffs regarding why

                the evidence provided by Plaintiffs and its own expert was insufficient to alter

                Defendant’s denial of Plaintiffs’ Claim, despite the fact that such evidence

                overwhelmingly showed that the Property’s roofing structure was damaged and that

                replacement was covered by the Policy;

             n. Failing to adopt and implement reasonable standards for the prompt investigation

                and adjustment of claims arising under its policies, including the Claim, and for

                resolution of those claims under its policies, including the Policy;

             o. Purposely refusing to abide by its own standards for prompt investigation and

                adjustment of claims arising under its policies and attempting to manipulate those

                procedures for its own benefit;

             p. Refusing to consider, review, incorporate, or respond to the evidence provided by

                Plaintiffs in good faith, and otherwise delaying payment of the Claim; and

             q. Other particulars as will be adduced through further investigation, discovery, or at

                trial.

       49.      More particularly, with Defendant’s actual and/or constructive knowledge of

Plaintiffs’ damages and coverage therefore, Defendant unfairly and unlawfully failed to promptly




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 11 of 13
investigate, adjust and pay the Claim in violation of North Carolina law, N.C.G.S. § 58-63, and

Chapter 75 of the North Carolina General Statutes. The factually specific statutory violations, in

part, are outlined above and said violations, in part, correspond to violations of provisions of North

Carolina law found from N.C.G.S. § 58-63-15(11)(a) through N.C.G.S. § 58-63-15(11)(n).

       50.      Defendant’s above-described conduct, in violation of N.C.G.S. § 58-63-15(11), is

a per se violation of N.C.G.S. § 75-1.1.

       51.      The conduct of the Defendant directly violates N.C.G.S. § 75-1.1 in that its acts

were unfair, unscrupulous, immoral, deceptive, oppressive, and substantially injurious to Plaintiffs

and was an inequitable assertion of its power and position over Plaintiffs under the circumstances.

       52.      The above-described conduct of the Defendant was not based upon honest

disagreement or innocent mistake.

       53.      The above-described conduct of Defendant was committed intentionally, willfully,

and with malice toward Plaintiffs.

       54.      Defendant’s actions were accomplished by aggravating or outrageous conduct,

including malice, oppression, and reckless or wanton disregard of Plaintiffs’ rights.

       55.      Defendant’s unfair and deceptive trade acts or practices were in or affecting

commerce.

       56.      As a proximate result of Defendant’s unfair claim settlement practices and unfair

and deceptive trade acts and practices, Plaintiffs have suffered damages in an amount equal to the

benefits currently due under the Policy as well as additional damages to be proven at trial.

       57.      Pursuant to N.C.G.S. § 75-16, Plaintiffs are entitled to treble its damages.

       58.      Pursuant to N.C.G.S. § 75-16.1, Plaintiffs are entitled to an award of reasonable

attorney’s fees.




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 12 of 13
       59.      Plaintiffs’ damages are not presently fully capable of admeasurement, but in any

event far exceed this Court’s jurisdictional threshold of $25,000.

       WHEREFORE, Plaintiffs pray that the Court enter Judgment as follows:

             1. That Plaintiffs have and recover of Defendant a sum equal to the amount equal to

                the benefits due under the Policy, as well as consequential, incidental,

                compensatory, and other contractual damages to be proven at trial;

             2. That Plaintiffs be awarded treble its damages as provided by N.C.G.S. §§ 75-1.1

                and 75-16, or at Plaintiffs’ election, punitive damages;

             3. That the Court tax prejudgment interest on the award and post judgment interest on

                the entire judgment as permitted by law;

             4. That the Court tax the costs of this action, including Plaintiffs’ attorney’s fees as

                provided by the common law and the North Carolina General Statutes, including

                but not limited to Chapter 75 and 58 thereof, against Defendant;

             5. That all issues of fact be tried by a jury; and

             6. That Plaintiffs have such other and further relief as the Court may deem just and

                proper.


       This the 12th day of July, 2021.

                                                HOWARD, STALLINGS, FROM,
                                                ATKINS, ANGELL & DAVIS, P.A.

                                                By:__/s/ Robert H. Jessup
                                                 Robert H. Jessup (State Bar No. 42945)
                                                5410 Trinity Road, Suite 210
                                                Raleigh, North Carolina 27607
                                                Telephone: (919) 821-7700
                                                rjessup@hsfh.com
                                                Attorney for Plaintiff




             Case 4:21-cv-00095-D Document 1 Filed 07/12/21 Page 13 of 13
